Citation Nr: 0032470	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  00-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the RO&IC which 
denied the veteran's claim for RH Insurance benefits under 38 
U.S.C.A. § 1922.

In November 2000, the veteran's representative filed a motion 
for advancement on the docket due to the veteran's medical 
condition.  This motion was granted by the Board in December 
2000.

The veteran indicated in a November 2000 statement that he 
desired service connection for squamous cell carcinoma of the 
head and neck (claimed as secondary to Agent Orange exposure) 
and a permanent and total rating for post-traumatic stress 
disorder (PTSD).  These claims are not ripe for Board review 
as they have not yet been addressed by the RO in the first 
instance.  Accordingly, these claims are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  By a May 24, 1982, rating decision, the veteran was 
granted service connection for post-traumatic stress disorder 
(PTSD) and a 30 percent rating was assigned for such. 

3.  The veteran was not incompetent at any time in the year 
following the May 24, 1982, RO decision, which granted 
service connection for PTSD.



4.  The veteran's initial application for RH Insurance (VA 
Form 29-4364) was received at the RO in January 1999.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991); 38 C.F.R. § 3.353 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1963 to August 
1966.

By a May 1982 rating decision, service connection was granted 
for PTSD and a 30 percent rating was established.  A copy of 
this rating decision was furnished to the IC.  Additionally, 
the veteran was notified of the grant in a June 1982 letter 
from the RO.

Medical evidence within the year following the May 24, 1982, 
rating decision shows that the veteran received treatment, 
including hospitalization for his PTSD among other 
conditions.  There are no medical records which reflect that 
the veteran was incompetent or was appointed a guardian.  In 
fact, many of the medical records describe the veteran as 
competent.

In January 1999, the veteran filed a claim for disability 
insurance benefits (government life insurance).  He indicated 
PTSD was causing him total and permanent disability. 

By a March 1999 decision, the veteran's claim for insurance 
benefits was denied.

In a July 1999 statement, the veteran's representative 
indicated that there was no evidence that the veteran had 
been advised that he had to apply for insurance benefits 
within one year of the notification of his original grant of 
service connection. 


II.  Legal Analysis

RH insurance is designed to benefit disabled veterans who 
might not otherwise qualify for private life insurance 
coverage.  The requirements for filing an application for RH 
Insurance are specific and are set forth in 38 U.S.C.A. 
§ 1922(a).  This statute provides that a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  38 U.S.C.A. § 1922(a).  
Public Law 102-86, § 201(a)(1) changed the one-year 
application period to two years effective September 1, 1991; 
however, this change does not apply retroactively to those, 
including the veteran, who were granted service connection 
prior to this date.  

In the instant case, the record shows that the veteran has 
only one compensably disabling service-connected disability, 
namely PTSD.  By a May 24, 1982, RO decision, service 
connection for PTSD was granted and a 30 percent rating was 
assigned for such.  Pursuant to 38 U.S.C.A. § 1922(a), the 
veteran had one year following the date of service connection 
(i.e. the date of the RO decision, May 24, 1982) within which 
to file a claim for RH insurance benefits; however, he did 
not do so.  Rather, he waited until January 1999 to file his 
initial application for RH insurance benefits.  This 
application was deemed untimely in a March 1999 RO&IC 
decision. 





The veteran has asserted that he was not properly informed by 
VA of his eligibility for RH insurance benefits.  However, 
the United States Court of Appeals for Veterans Claims has 
held that a lack of notification to the veteran of his 
entitlement to RH insurance benefits is of no consequence as 
38 U.S.C.A. § 1922(a) does not impose any notification 
requirement upon the Government.  Saunders v. Brown, 4 Vet. 
App. 320 (1993).  While VA makes every effort to advise 
veterans of their potential eligibility for benefits, the 
vast array of benefits makes it impossible for VA to inform 
every veteran or person of every possible potential benefit 
for which he might be entitled.  Ultimately, it is the 
responsibility of the veteran to familiarize himself with all 
potential benefits and other privileges which he may be 
entitled to, including RH insurance benefits.  See Hill v 
Derwinski, 2 Vet. App. 451 (1991) (holding that VA does not 
have a duty to provide veterans with notice of their 
eligibility for specific benefits).  

It is noteworthy that an exception for the filing 
requirements of RH insurance benefits exists in cases where 
the veteran is found to be incompetent during any part of the 
one year period following a grant of service connection.  In 
such cases, the veteran has one year from the date that a 
guardian is appointed or, he can file within one year of 
removal of the disability.  38 C.F.R. § 1922(a).  A mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her 
own affairs, including entering into contracts.  38 C.F.R. 
§ 3.353.  This exception does not, however, apply to the 
veteran's case.  Despite being service-connected for PTSD, 
there is no evidence that the veteran was found to be 
incompetent or was appointed a guardian within one year after 
he was granted service connection for PTSD in May 1982. 

Inasmuch as the veteran did not file an application for RH 
insurance within the requisite time period, entitlement to RH 
insurance must be denied.  38 U.S.C.A. § 1922(a).  The record 
in this case does not provide an approximate balance of 
positive and negative evidence such as to warrant application 
of the benefit of the doubt.  38 U.S.C.A. § 5107(a).


ORDER

As the veteran did not file in a timely manner his written 
application for RH insurance under 38 U.S.C.A. § 1922, his 
appeal must be denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

